PER CURIAM.
James F. Prine attempted to shoplift a socket wrench from a K Mart store. He was stopped by a security guard at the exit. A struggle ensued as Mr. Prine sought to break free from the security guard’s grasp and flee. As a result of this struggle, Mr. Prine transformed the misdemeanor petit theft into the second-degree felony of robbery. Although his guidelines sentencing scoresheet called for a maximum sentence of 67.2 months, the prosecutor, in his sole discretion, elected to treat Mr. Prine as a prison releasee reof-fender and required the trial court to sentence Mr. Prine to a fifteen-year minimum mandatory term of imprisonment. See § 775.082, Fla. Stat. (1999); State v. Cotton, 769 So.2d 345 (Fla.2000). We find no reversible error and therefore affirm the conviction and the sentence.
Affirmed.
PATTERSON, C.J., and ALTENBERND and WHATLEY, JJ., concur.